Citation Nr: 1413118	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-07 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating (evaluation) in excess of 20 percent for lumbar spine degenerative disc disease (DDD) with L5-S1 degenerative joint disease (DJD) (lumbar spine disability).

2.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	John Berry, Attorney




ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for lumbar spine disability and right lower radiculopathy.

In a February 2011 decision, the Board denied increased initial ratings for the service-connected lumbar spine disability and the service-connected right lower radiculopathy.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 Memorandum Decision, the Court granted a Remand for action consistent with this decision.  The Board remanded the case to the RO for further development, and in a June 2013 rating decision, the RO granted service connection for left lower radiculopathy and assigned a 10 percent rating effective February 14, 2013.  The RO noted that as the lower left extremity radiculopathy is considered a symptom of the service-connected lumbar spine disorder, the issue is indicated as part of the pending appeal.  Therefore the initial rating issue includes consideration of whether a 10 percent rating is warranted during the entire appeal period which commenced with the Veteran's claim for service connection submitted on August 30, 2006.  The case is once again before the Board.

The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's lumbar spine disability has been manifested, at worst, by forward flexion to 70 degrees with some tenderness beginning at 60 degrees; increased pain with repetitive use without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range-of-motion; intermittent flare-ups; and incapacitating episodes less than once per week.

2.  For the entire initial rating period, effective August 30, 2006, the Veteran's right and left lower extremity radiculopathy have been manifested, at worst, by mild, intermittent pain; normal sensory responses; and mild, incomplete paralysis of the sciatic nerve with intermittent flare-ups.


CONCLUSIONS OF LAW

1.  For the entire initial rating period, the criteria for a disability rating, in excess of 20 percent for lumbar spine degenerative disc disease with L5-S1 degenerative joint disease, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).

2.  For the entire initial rating period, the criteria for a disability rating, in excess of 10 percent for right lower extremity radiculopathy, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8250 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period, effective August 30, 2006, the criteria for a disability rating of 10 percent, but no higher, for left lower extremity radiculopathy, have been met.  38 U.S.C.A. § 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.7, 4.124a, Diagnostic Code 8250 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

The Veteran's appeal for higher initial ratings arises from a disagreement with the initial evaluation following the grant of service connection for a lumbar spine disability and right lower radiculopathy, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  As service connection for left lower radiculopathy was awarded out of the appeal for a higher initial rating for the lumbar spine disability, additional notice also is not required for this matter.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also 38 C.F.R. § 3.159(b)(3)(i).

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  VA has obtained service records, VA treatment records, and other records identified by the Veteran.

The Veteran was afforded adequate VA examinations in December 2008 and February 2013.  The Veteran's history was taken and complete examinations with clinical measures were conducted, to include radiographic images of the lumbar spine.  Conclusions reached and diagnosis given was consistent with the examination reports.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi 16 Vet. App. 183 (2002).

Disability Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

Lumbar Spine Disability

The Veteran contends that the current 20 percent evaluation for his lumbar spine disability is inadequate for his years of suffering.

Laws and Regulations:

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.

With any form of arthritis, in this case DJD, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a , Diagnostic Codes 5243.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides: evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  As noted above, separate compensable ratings have been awarded for radiculopathy of the right and left lower extremities as related to the service-connected lumbar spine disability.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under current provisions for rating intervertebral disc syndrome, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine as noted above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25 (2013).  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For evaluation of intervertebral disc syndrome, with incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable; with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is assignable; with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is assignable; and incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past month, a 10 percent rating is assignable.  Id.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Analysis:

The Veteran contends that he has had continuous back pain and that he now lives in a one-story house to avoid having to climb stairs.  The Veteran used to exercise on a treadmill, but does not anymore.  The Veteran also stated that most of the time he does sedentary work around the house.
After review of the evidence, lay and medical, the Board finds that for the entire initial rating period, the Veteran's lumbar spine disability has been manifested, at worst, by forward flexion to 70 degrees with some tenderness beginning at 60 degrees; increased pain with repetitive use without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range-of-motion; intermittent flare-ups; and incapacitating episodes less than once per week.

The evidence of record includes a VA examination report dated December 2008 where the Veteran complained of burning pain, achiness, stiffness, and tightness involving the lumbar spine with pain and muscle spasms that can affect the paralumbar musculature, particularly the right paralumbar region.  The Veteran reported flare-ups that could occur two to three times a month and last from hours up to one to two days; and he also described a history of "flare-ups that could be moderate to moderately severe, which can last one to two months in duration."  During the flare-ups, the Veteran reported that he had difficulty with mobility due to increased pain and radiculopathy symptoms, which also increased difficulty standing and sitting.  The Veteran attempted to stay active and did not describe specific functional limitations to walking.  Precipitating factors to flare ups included over exertion with bending, lifting, twisting, as well as, weather changes.  Alleviating factors included rest, medications, ice, and activity limitation.

Upon examination in December 2008, the VA examiner found guarding and localized tenderness resulting in an antalgic gain; pain with motion; tenderness; normal motor skills and muscle tone; normal sensory responses; and positive Lasegue's Sign on the right.  Forward flexion was to 70 degrees with some tenderness at 60 degrees; extension to 15 degrees with some tenderness at 10 degrees; left lateral flexion and rotation to 20 degrees with some tenderness beginning at 15 degrees; and right lateral flexion and rotation to 25 degrees with some tenderness beginning at 20 degrees.  Repetitive motion testing exhibited increased pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss of range of motion.  X-ray evidence showed mild L5-S1 facet DJD and minimal, multilevel DDD.

The Veteran was provided another VA examination in February 2013.  The VA examiner recorded a thorough history of the Veteran's lumbar spine disability.  The Veteran reported that he was able to accomplish all activities of daily living and had no prescribed bed rest and treatment due to his lumbar spine disability during the last 12 months.  The Veteran did report constant pain and intermittent flare-ups precipitated and aggravated by prolonged sitting, standing, walking, or any type of movement, which were relieved by medication and cold compresses.

Upon examination in February 2013, the Veteran's posture was normal and gait antalgic due to back and knee pain.  There was localized tenderness of the lower back and paraspinal area and guarding/muscle spasm.  The Veteran was able to perform toe walk, heel walk, and heel to toe walking.  Forward flexion was to 70 degrees with pain; extension was to 15 degrees with pain; bilateral lateral flexion was to 10 with pain; and bilateral lateral rotation was to 15 with pain.  There was no additional limitation in range of motion following repetitive use.  The Veteran exhibited instability of station, disturbance of locomotion, and interference with sitting, standing and/or weight bearing.  Strength and sensory test results were normal.  Straight leg raising test was positive bilaterally.  X-ray evidence showed very mild levoscoliosis and very minimal degenerative disease.

Both the December 2008 and February 2013 VA examiners recorded the Veteran's description of the impact of flare-ups; however, the VA examiners indicated that they could not opine on additional functional limitations during periods of flare-ups without resorting to mere speculation.  Therefore, the Board has relied on the Veteran's statements regarding his flare-ups to evaluate whether or not functional limitations during periods of flare-ups warrant an evaluation at the next higher level for his lumbar spine disability.

The Board finds that the Veteran is competent to report his symptoms of back pain and functional impairment as observed.  Layno at 6 Vet. App. 465.  The Board notes that the Veteran reported flare-ups in the December 2008 and February 2013 VA examinations, and in a February 2009 written statement.  The Veteran reported some flareups would "lay him up" for a week or more, and others occurred a few times a month lasting for hours up to two days.  The Veteran specifically stated that many times sitting and bending to tie his shoe would "lay [him] up."  The Board also notes that the Veteran attributed some of the functional impairment during flare-ups to an increase in his lower extremity radiculopathy symptoms, which will be discussed in the section on the Veteran's radiculopathy.

The Veteran also reported that he experienced "flare-ups" that would last one to two months.  A "flare-up" is a sudden exacerbation of a disease, temporary in nature.  See Dorland's Illustrated Medical Dictionary (32nd ed. 2012); see also Jim Brown, Understanding Breakthrough Pain and Flares, WebMD, reviewed by B. Nazario, M.D., (February 2014), http://www.webmd.com/pain-management/features/flares.  The Board finds that such acute symptoms, lasting for weeks or months at a time are representative of those considered for a rating based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Formulate for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  At the same time, treatment records are absent for prescribed bed rest or complaints of exacerbated symptoms for long periods.  In a December 2013 VA examination, the Veteran described intermittent flare-ups and specifically stated that he had not had any prescribed bed rest in the last 12 months.  The Board finds that these inconsistencies diminish the credibility of the Veteran's report that he experienced exacerbations of his symptoms lasting one to two months; and therefore, limits this statement's probative value.

The Board also finds that the Veteran's description of his flare-ups do not provide any specific contentions regarding limitations of range of motion, which is probative in determining whether a higher rating is warranted.  The Veteran reported that during flare-ups he experienced more difficulty with mobility due to pain, indicating that flare-ups did not so severely affect the Veteran's functioning that he was immobilized.  Additionally, the Veteran indicated that his flare-ups are precipitated by any movement, such as bending, lifting, and twisting activities, demonstrating that the Veteran's lumbar spine is not ankylotic.  The Board finds that the Veteran's statements regarding functional limitations experienced during flare-ups do not show that forward flexion was limited to 30 degrees or less.

For these reasons, the Board finds that the weight of the evidence does not support a disability rating in excess of 20 percent.  The Veteran's symptoms and reported complaints have remained relatively consistent.  To warrant a 40 percent rating or above, there must be evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5243.  Here, the December 2008 and February 2013 VA examiners did not find ankylosis of the spine, and the Veteran was able to demonstrate forward flexion of the lumbar spine to 70 degrees, at worst with tenderness at 60 degrees.  The Veteran's lay statements also do not sufficiently demonstrate that the Veteran's lumbar spine disability meets the next higher rating criteria.  For these reasons, the Board finds that the Veteran is not entitled to a higher rating under the General Rating Formula for Disease and Injuries of the Spine for the entire initial rating period.  Id.

The Board has also considered the Veteran's lumbar spine disability under the rating criteria for intervertebral disc syndrome.  However, the evidence does not support a higher rating at any time.  In this regard, the Veteran reported in February 2013 that he had no prescribed bed rest in the last 12 months.  See February 2013 VA examination report.  A 40 rating is warranted with incapacitating episodes (requires prescribed bed rest) having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  As such, the Board finds that consideration of the Veteran's lumbar spine disability under the rating criteria for intervertebral disc syndrome does not result in a rating higher than 20 percent.

The Board further finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected lumbar spine disability.  In this case, while there is radiological evidence of degenerative changes of the lumbosacral spine, the Veteran is being rated for limitation of motion of the lumbosacral associated with such degenerative changes.  Furthermore, the maximum rating otherwise allowable for arthritis in the absence of limitation of motion is 20 percent. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013). 

The Board also finds, as discussed above, that the weight of the lay and medical evidence does not demonstrate that he Veteran's lumbar spine disability has resulted in disability comparable to ankylosis at any time during the appeal period, rendering higher ratings under the current General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5243 (2013) inappropriate.  Additionally, the Veteran is already in receipt of separate disability ratings for radiculopathy of the lower extremities; thus, the Board finds that no other separate rating for neurological disability is warranted.

Further, the Board has taken into consideration the Veteran's complaints of pain but finds, in light of the fact that the Veteran is being rated for limitation of motion of the lumbar under Diagnostic Code 5243, that any such pain and its effect on the Veteran's range of motion is contemplated in the ratings currently assigned. Therefore, the Board does find that a rating higher than that initially assigned for the Veteran's lumbar disability based on any additional functional loss under         38 C.F.R. §§ 4.40, 4.45, or 4.59 is not warranted under the rating criteria.

In sum, the evidence of record shows that, for the entire initial rating period, a disability rating higher than the 20 percent currently assigned for the Veteran's service-connected lumbar spine disability is not warranted.  As the weight of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2013).

Right and Left Lower Extremity Radiculopathy

The Veteran contends that the initial disability rating for his service-connected right lower extremity radiculopathy should be in excess of 10 percent, and that a separate disability rating was warranted for left lower extremity radiculopathy at the time of the award of service connection for the lumbar spine disability (August 30, 2006).  Historically, the Veteran's claim for a back disability was received on August 30, 2006.  Service connection for right lower extremity radiculopathy as due to the service-connected back disability was granted effective August 30, 2006 and assigned a 10 percent rating.  The June 2013 rating action granted service connection for left lower extremity radiculopathy as due to the service-connected back disability and assigned a 10 percent rating effective February 14, 2013, the date of the VA examination.  

After review of the evidence, lay and medical, the Board finds that for the entire initial rating period, effective August 30, 2006, the Veteran's right and left lower extremity radiculopathy have been manifested, at worst, by mild, intermittent pain; normal sensory responses; and mild, incomplete paralysis of the sciatic nerve with intermittent flare-ups.

In a December 2008 VA examination, the Veteran described radiculopathy type symptoms that could "variably affect both legs, but tended to be more pronounced and persistent in the right lower extremity."  The Veteran further described right lower extremity radiculopathy that included some tingling, sharp pain, and numbness that could radiate from the right paralumbar region into the buttocks, through the thigh, down to the level of the right foot.  The Veteran also described some mild subjective weakness; although, objective testing did not demonstrate any focal weakness of the lower extremities.  The VA examiner diagnosed the Veteran with right lower extremity radiculopathy associated with his lumbar spine disability.  The Board finds that the Veteran's description of bilateral radiculopathy symptoms in December 2008 were sufficient to find that the Veteran had both right and left lower extremity radiculopathy.

In a February 2013 VA examination, the VA examiner found that the Veteran's radiculopathy of the lower extremities, both left and right, was manifested by mild, incomplete paralysis of the sciatic nerve with mild intermittent pain, normal muscle strength and sensory responses.  The Veteran did not report any specific complaints regarding his radiculopathy at the February 2013 VA examination.

As discussed in the section regarding the lumbar spine disability, the Veteran has reported that during flare-ups his radiculopathy symptoms are increased, making mobility more difficult.  The Veteran specifically reported in February 2009 that he "has had lots of cases" where he experienced such pain when walking that his legs became useless.  The Board finds that the Veteran is competent and credible in his report; however, the Board also finds that the Veteran's report, even consideration along with those discussed earlier, lacks enough specificity to warrant a higher evaluation.  The Board notes that treatment records are absent for complaints of or treatment for the Veteran's legs giving out.  Additionally, in the February 2013 VA examination, the Veteran reported that he continued to follow up with the VA hospital/clinic over the years due to the progression of his back pain, but made no specific statements regarding his radiculopathy symptoms.

In sum, the Board finds that the weight of the lay and medical evidence does not support a finding for a disability rating in excess of 10 percent for right or left lower extremity radiculopathy for any period.  As the preponderance of the evidence is against an increased rating in excess of 10 percent for right lower extremity radiculopathy, the appeal must be denied.  As the weight of the evidence is against this claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  Resolving reasonable doubt in the Veteran's favor, the weight of the evidence supports an initial rating of 10 percent, but no higher, for left lower extremity radiculopathy, effective August 30, 2006, the date of the claim to reopen service connection for a lumbar spine disability.  Id.

Extraschedular

The Board has considered whether an extraschedular evaluation would have been warranted for the Veteran's service-connected lumbar spine disability and/or bilateral lower extremity radiculopathy.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's lumbar spine disability and bilateral lower radiculopathy are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this case, the Veteran's lumbar spine limitation of forward flexion with intermittent flare-ups directly corresponds to the schedular criteria for the 20 percent evaluation under Diagnostic Code 5243, which also incorporates various orthopedic factors that limit motion or function of the lumbar spine, such as pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Additionally, the Veteran's bilateral lower radiculopathy symptoms have been assigned separate evaluations based on manifestations of mild, incomplete paralysis; mild, intermittent pain, and flare-ups.  In comparing the Veteran's disability level and symptomatology of the bilateral lower extremities to the rating schedule, the degree of disability of each throughout the entire initial rating period under consideration is contemplated by the rating schedule and the assigned ratings, are therefore, adequate.  In the absence of exceptional factors associated with the lumbar spine disability and/or the bilateral lower extremity radiculopathy, the Board finds that the criteria for submissions for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial disability rating (evaluation) in excess of 20 percent for lumbar spine degenerative disc disease (DDD) with L5-S1 degenerative joint disease (DJD) is denied.

Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy is denied.

Entitlement to an initial disability rating of 10 percent, but no higher, effective August 30, 2006, for left lower extremity radiculopathy is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


